Opinion of the Court by
Judge Pryor:
It was not proper for this court to suggest that amended pleadings might be filed in the case, as the only defense set up *25was a want of consideration for the note sued on by Wm. A. Crider and this defense was held' not to be good1. On the return of the case, however, the court below has the same power to permit amended pleadings to be filed, that it had before the reversal of the judgment. The petition for a modification of the opinion is overruled.

Rodman, DeHaven, for appellants.


Lee & Rodman, Carroll, Jor appellees.